It is provided by section 3, art. 7, of the Constitution (Bunn's Ed.  § 171), that:
"A majority of the members of the Supreme Court shall constitute a quorum, and the concurrence of the majority of said court shall be necessary to decide any question."
In the above-styled cause two of the members of the court are of the opinion that the judgment of the court below ought to be affirmed, two are of the opinion that it ought to be reversed, and one is disqualified from sitting by reason of being counsel for one of the parties in the court below. A part of section 5 of the same article provides that:
"The Supreme Court shall render a written opinion in each case within six months after said case shall have been submitted for decision."
As the time for handing down an opinion in this case has *Page 480 
practically expired, and the court stands as above stated, there seems to be no alternative but to dismiss the appeal.
It is therefore ordered that the appeal in the above-styled cause shall be dismissed.